Title: To James Madison from Samuel Spring, 26 August 1812
From: Spring, Samuel
To: Madison, James


Honbl. Sir,
Newbury Port Augst. 26. 1812.
By recurrence to the intimacy which subsisted between us in youth & the pleasant hours I spent at your Seat in connexion with your manner of treating me when I wrote you several years since on a particular subject, induce me to write at this time.
I am oppressed & even overwhelmed with the times. While I respectfully express my sentiments, I hope you will neither consider me as dictating to the President, nor as acting the part of an impertinent Clergy man whose weapons are not carnal, nor political.
I am confident you possess ample means of information relative to the State of the Union. But as far as you have considered the Eastern States, not to mention N. York, ready to enter the Lists in war with G. B. give me leave to say with much deference and submission, you have been deceived. The Mass of men of interest and integrity here are wholly averse to the adoption of war measures. The people of these States, on whom you must depend to support necessary war, considering the million of slaves in the Southern States, who must be carefully watched, will neither relinquish commerce nor in present circumstances fight with England. All the impressions you have received to the contrary by some of the nothern [sic] members of Congress are partial & very erroneous. These States, with but few exceptions will hazard all consequences relative to a civil war & the separation of the Union, rather than to be at war with England & confederated with France. For while that government is imperious, this is tyrannical & perfidious.
At the present opening, Good Sir, in consequence of the revocation of the French Decrees & the annulment of the orders of Council, is there not opportunity for the adoption of measures which will probably prevent the effusion of much blood & restore harmony between the States? But when with much frankness I make the suggestion, I not only give my own sentiments but the sentiments of thousands of the most valuable inhabitants of this powerful district of the country; that unless the nothern states can be treated with due respect and enjoy reciprocal advantages with the southern states, no matter how soon the contest be decided. We must enjoy our dearly purchased advantages & those which the Creator hath put into our hands. By the rich advantangage [sic] of Commerce, which supplied the national Chest with ample revenue previously to the interruption affected by France, both the nothern & southern States were clothed with prosperity and were mutually beneficial: & we hope the wisdom of administration will concert measures which will occasion the recurrence of those happy days.
The loss of harmony between the States must be inestimable: & nothing can prevent it & secure harmony but reciprocal advantage, which depends upon generous & extensive commerce.
Tho’ deeply pressed with the weight of national concerns, I hope your excellency will find a moment to let me know the state of your health & that of Lady Madisons. Please to accept my respects & make them to your Lady. From your respectf[ul] friend & hume Servt
Samuel Spring.
